Case 1:20-cr-00031-TSK-MJA Document 20 Filed 12/08/20 Page 1 of 5 PageID #: 39



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                    Plaintiff,

      v.                                     Crim. Action No.: 1:20CR31
                                                           (Judge Kleeh)

MARQUISE HICKS,

                    Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 17],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On   November       18,     2020,   the   Defendant,      Marquise   Hicks

(“Hicks”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to Count

One of the Indictment, charging him with Possession of a Firearm

in Furtherance of a Drug Offense, in violation of Title 18, United

States     Code,    Section       924(c)(1)(a)(i).       This   Court    referred

Defendant’s plea of guilty to the magistrate judge for the purpose

of administering the allocution, pursuant to Federal Rule of

Criminal Procedure 11, making a finding as to whether the plea was

knowingly and voluntarily entered, and recommending to this Court

whether    the     plea   should    be    accepted.   Hicks     stated   that    he

understood that the magistrate judge                is not a United States

District    Judge,    and       Hicks   consented   to   pleading   before      the

magistrate judge.
Case 1:20-cr-00031-TSK-MJA Document 20 Filed 12/08/20 Page 2 of 5 PageID #: 40



USA v. HICKS                                                        1:20-CR-31
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 17],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Based    upon    Defendant   Hicks’s    statements   during   the     plea

hearing    and   the    Government’s       proffer   establishing    that    an

independent factual basis for the plea existed, the magistrate

judge found that Defendant Hicks was competent to enter a plea,

that the plea was freely and voluntarily given, that he was aware

of the nature of the charges against him and the consequences of

his plea, and that a factual basis existed for the tendered plea.

The magistrate judge issued a Report and Recommendation Concerning

Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 17] finding a

factual basis for the plea and recommending that this Court accept

Defendant Hicks’s plea of guilty to Count One of the Indictment.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.             Neither the Defendant

nor the Government filed objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 17], provisionally ACCEPTS Defendant Hicks’s guilty

plea, and ADJUDGES him GUILTY of the crime charged in Count One of

the Indictment.

                                       2
Case 1:20-cr-00031-TSK-MJA Document 20 Filed 12/08/20 Page 3 of 5 PageID #: 41



USA v. HICKS                                                      1:20-CR-31
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 17],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.    The Probation Officer shall undertake a presentence

investigation of Hicks, and prepare a presentence investigation

report for the Court;

      2.    The Government and Defendant Hicks shall each provide

their narrative descriptions of the offense to the Probation

Officer by December 18, 2020;

      3.    The presentence investigation report shall be disclosed

to Defendant Hicks, counsel for Defendant, and the Government on

or before February 16, 2021; however, the Probation Officer shall

not disclose any sentencing recommendations made pursuant to Fed.

R. Crim. P. 32(e)(3);

      4.    Counsel may file written objections to the presentence

investigation report on or before March 1, 2021;




                                      3
Case 1:20-cr-00031-TSK-MJA Document 20 Filed 12/08/20 Page 4 of 5 PageID #: 42



USA v. HICKS                                                      1:20-CR-31
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 17],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      5.    The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before March

15, 2021; and

      6.    Counsel may file any written sentencing memorandum or

statements     and     motions    for   departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

March 15, 2021.

      The magistrate judge remanded Defendant to the custody of the

U.S. Marshal Service to be returned to the custody of the state of

West Virginia.

      The Court will conduct the Sentencing Hearing for Defendant

on April 5, 2021, at 12:30 P.M., at the Clarksburg, West Virginia

point of holding court.          If counsel anticipates having multiple

witnesses    or   an   otherwise    lengthy   sentencing   hearing,   please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

      It is so ORDERED.




                                        4
Case 1:20-cr-00031-TSK-MJA Document 20 Filed 12/08/20 Page 5 of 5 PageID #: 43



USA v. HICKS                                                      1:20-CR-31
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 17],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: December 8, 2020.


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
